Title: To George Washington from General William Howe, 18 January 1778
From: Howe, William
To: Washington, George



Sir
Philadelphia 18 January 1778

I am to acknowledge the Receipt of your Letter of the 8th Instant respecting Captain Dick and a number of American Officers said to be confined in Dungeons in England.
It is a Circumstance perfectly new to me, and I shall transmit your Representation relative to Captain Dick &ca to England with my first Dispatches. I am with due respect Sir, your most obedt Servant

W. Howe

